86 F.3d 1153
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Alvaro Mario CAYCEDO, Defendant--Appellant.
No. 95-5789.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 29, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   Solomon Blatt, Jr., Senior District Judge.  (CR-94-586).
Michael P. O'Connell, Assistant Federal Public Defender, Charleston, South Carolina, for Appellant.   J. Preston Strom, Jr., United States Attorney, Mary Gordon Baker, Assistant United States Attorney, Charleston, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Alvaro Caycedo appeals from a district court sentence for escape from a prison camp.   Counsel filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967).   Caycedo was notified of his right to file an additional brief, and he has not done so.   We affirm.


2
Caycedo's counsel claims on appeal that the district court erred in finding that prison camps were not sufficiently similar to community centers or halfway houses such that the offense level reduction provided by United States Sentencing Commission, Sentencing Guidelines, § 2P1.1(b)(3) (Nov.1994), should apply.   We find no error in the district court's determination.  See, e.g., United States v. Stalbaum, 63 F.3d 537, 540 (7th Cir.1995).   Further, in accordance with the requirements of Anders, we have reviewed the entire record and have found no non-frivolous basis for appeal.   Therefore, we affirm the district court sentence.


3
This court requires that counsel inform his client, in writing, of his right to petition the Supreme Court of the United States for further review.   If the client requests that a petition be filed but counsel believes that such a petition would be frivolous, then counsel may move in this court for leave to withdraw from representation.   Counsel's motion must state that a copy thereof was served on the client.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
AFFIRMED.